RENDERED: OCTOBER 29, 2021; 10:00 A.M.
                         NOT TO BE PUBLISHED


                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2020-CA-1564-MR


SURESH KODALI, M.D.                                                    APPELLANT



                APPEAL FROM JEFFERSON CIRCUIT COURT
v.              HONORABLE A. C. MCKAY CHAUVIN, JUDGE
                        ACTION NO. 19-CI-000317



COMMONWEALTH OF
KENTUCKY, BOARD OF
MEDICAL LICENSURE                                                        APPELLEE



                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; TAYLOR AND L. THOMPSON,
JUDGES.

CLAYTON, CHIEF JUDGE: Suresh Kodali, M.D., appeals from an opinion and

order of the Jefferson Circuit Court affirming a final order of indefinite restriction

on his medical license issued by the Kentucky Board of Medical Licensure. The
Board imposed the restriction based on a finding that Dr. Kodali had behaved

inappropriately with one of his female patients. Upon review, we affirm the

opinion and order of the circuit court.

             Dr. Kodali has been licensed to practice psychiatry in Kentucky since

1986. In 2015, he began treating a female patient (“Patient A”) for Attention

Deficit Hyperactivity Disorder. Patient A attended monthly appointments with Dr.

Kodali at which she received a renewal of a prescription for her condition.

             On June 24, 2017, Patient A filed a written grievance against Dr.

Kodali with the Board. It stated that at her monthly appointment with Dr. Kodali

on April 25, 2017, he had seemed friendlier than usual and wanted to give her a

hug, which she thought was “weird.” On her next visit, which took place on May

23, 2017, he became even friendlier. He wrote out her prescription and handed it

towards her. As she approached him, he stood up from his desk and hugged her.

She reported that he then tried to stick his hand up her shirt to touch her breasts.

She felt uncomfortable, pulled away and told him she had to leave. Dr. Kodali told

her he was sorry. She made a follow up appointment for June 20, 2017, but did not

keep it. She explained that initially she did not plan to report the incident but

changed her mind when her fiancé pointed out “who knows who else he is doing it

to.”




                                          -2-
              After Patient A filed her grievance, a medical investigator for the

Board conducted interviews with Patient A and Dr. Kodali. Patient A repeated the

allegations in her grievance and stated that there were no witnesses in the room and

she did not say anything to the office staff about the incident. Dr. Kodali did not

remember having any issues with Patient A, whom he described as a friendly and

pleasant person. He did not remember hugging or having any physical contact

with her. He recalled that she made an appointment to return on June 20, 2017, but

did not keep it.

              The Board’s Inquiry Panel chose to keep the investigation open and

Dr. Kodali entered into an interim agreed order which required him to schedule an

assessment at the Vanderbilt Comprehensive Assessment Program for

Professionals (VCAP). The assessment included the administration of a polygraph

examination. Dr. Kodali’s counsel objected to the use of the polygraph, and Dr.

Kodali’s evaluation was rescheduled with the express understanding he would not

submit to a polygraph examination. He completed the evaluation, without

participating in the polygraph examination, on March 5-6, 2018.

              The VCAP evaluation report explained that Dr. Kodali’s refusal to

take a polygraph had hindered VCAP from completing an accurate assessment of

his fitness to practice. It stated in part:

              Dr. Kodali’s extreme defensiveness on all testing
              suggests the need to rely more heavily on collateral

                                              -3-
             information to obtain an accurate assessment of his
             functioning. Our collateral sources of information have
             been limited to the information received from KBML and
             a conversation with Dr. Kodali’s office manager.

             Based upon this limited evaluation we are not prepared to
             make a statement on Dr. Kodali’s fitness to practice. The
             Federation of State Medical Boards Guidelines for
             evaluation of sexual boundary complaints recommends
             the use of polygraph examination in assessing physician
             boundary violations. It is our practice to utilize
             polygraph testing to clarify discrepancies between the
             account of the physician and the alleged victim.

             The report concluded that its evaluation was “incomplete and

indeterminate” because it could not “resolve the discrepancy between the statement

of the alleged victim and Dr. Kodali’s denial in the context of his marked and

pervasive defensiveness.”

             On June 5, 2018, having reviewed the investigation, the Board issued

a complaint charging Dr. Kodali with violating Kentucky Revised Statutes (KRS)

311.595(9), which subjects a physician to discipline if he or she “[e]ngaged in

dishonorable, unethical, or unprofessional conduct of a character likely to deceive,

defraud, or harm the public or any member thereof[.]” Dr. Kodali filed an answer

denying the allegations.

             An administrative hearing was held on August 8, 2018. Witnesses at

the hearing included Patient A, her husband (who was her fiancé at the time of the




                                         -4-
incident), Dr. Kodali, Dr. Kodali’s office manager, and the Board’s medical

investigator.

                Dr. Kodali made several motions in limine prior to the final hearing,

including objections to the introduction of the VCAP report and any discussion or

document regarding or mentioning his refusal to take a polygraph examination.

The hearing officer issued an order on the motions stating in part:

                [I]t is impossible for the hearing officer to fully recount
                or for the Board to fully understand the history of this
                action and the allegations against Dr. Kodali without
                reference to both the assessment and recommended
                polygraph examination. Therefore, the Board will be
                permitted to introduce at the hearing evidence related to
                the assessment report and to Dr. Kodali’s failure to take
                the polygraph examination in order to provide the
                appropriate context for the actions of VCAP and the
                Board. Since the Board has not charged Dr. Kodali with
                any misconduct related to his refusal to take the
                polygraph examination, the hearing officer will not
                consider that refusal in making his findings or
                recommendations on the allegations against Dr. Kodali.

                The hearing officer issued his findings of fact, conclusions of law, and

recommended order on October 5, 2018. He found that “Patient A’s allegations

are believable and that Dr. Kodali’s denial of her allegations are not.” The Board

reviewed the case and adopted the hearing officer’s findings. It issued an order of

indefinite restriction, prohibiting Dr. Kodali from consulting, evaluating,

diagnosing, or otherwise providing treatment for any female patient for an




                                            -5-
indefinite period of time. He was also required to reimburse the Board for the

costs of the proceeding in the amount of $6,260.03.

             Dr. Kodali filed an appeal in Jefferson Circuit Court, which affirmed

the order of the Board. It stated that there was substantial evidence in the record

supporting the finding that Dr. Kodali had engaged in unethical and unprofessional

conduct which harmed Patient A and that the Board had correctly applied the law

to the circumstances. This appeal followed.

             The Kentucky Board of Medical Licensure was created by the General

Assembly “to function as an independent board, the majority of whose members

are licensed physicians, with the intent that such a peer group is best qualified to

regulate, control and otherwise discipline the licensees who practice medicine . . .

within the Commonwealth of Kentucky.” KRS 311.555. Judicial review of the

Board’s decisions is limited. The courts may disturb an action of the Board only if

it constitutes a clear abuse of discretion; is clearly beyond its legislative delegated

authority; or violated the procedure for disciplinary action as described in KRS

311.591. Id. Where the Board’s “findings of fact are supported by substantial

evidence, those findings are binding on the reviewing court. This is true even

though there may be conflicting evidence in the record.” Urella v. Kentucky Bd. of

Medical Licensure, 939 S.W.2d 869, 873 (Ky. 1997) (citations omitted). Issues of




                                          -6-
law, however, we review de novo. Abul-Ela v. Kentucky Bd. of Medical Licensure,

217 S.W.3d 246, 250 (Ky. App. 2006).

             Dr. Kodali contends that the hearing officer’s findings of fact were not

supported by substantial evidence because they ignored serious discrepancies

between the account of the incident Patient A provided in her written grievance

and her testimony at the hearing. In her grievance, Patient A alleged that Dr.

Kodali wanted to give her a hug and tried to put his hand up her shirt to touch her

breasts. At the hearing, she testified that Dr. Kodali gave her a hug. He then gave

her the prescription and weighed her, which was the normal procedure. After he

looked at her weight, she testified that he gave her another hug, put his hand under

her shirt and that his hand touched her breast under her bra. Her husband testified

that Patient A did not tell him at the time that Dr. Kodali’s hand went all the way

up her shirt, just that his hand went up her shirt and he tried to touch her

inappropriately.

             The hearing officer characterized the central issue in this case as

evaluating the credibility of Dr. Kodali and Patient A, as there were no other

witnesses to what had occurred in the office. Dr. Kodali contends that the

discretion afforded a hearing officer in making these types of credibility

determinations must have some limit and that the circuit court erroneously

accepted the hearing officer’s findings without considering the discrepancies in


                                          -7-
Patient A’s testimony. Dr. Kodali stresses that his version of what occurred never

wavered, whereas Patient A made “self-serving” changes in her testimony.

             The hearing officer addressed each of Dr. Kodali’s allegations that

Patient A was not credible. He acknowledged the discrepancies in her descriptions

of what occurred but concluded they did not fundamentally undermine her

contention that Dr. Kodali behaved inappropriately by either hugging or trying to

hug her, and put his hand under her shirt and either tried to touch or succeeded in

touching her breast. The hearing officer found Patient A’s behavior and her

explanations for it believable and he fully accounted for and addressed Dr.

Kodali’s assertions to the contrary. This type of assessment of the evidence is

within the exclusive purview of the hearing officer. “The hearing officer is

charged with the duty of judging the credibility of witnesses and weighing the

evidence.” Norsworthy v. Kentucky Bd. of Medical Licensure, 330 S.W.3d 58, 63

(Ky. 2009). Patient A’s testimony constituted substantial evidence and the

discrepancies Dr. Kodali complains of are simply not significant enough to

undermine the findings of the hearing officer.

             Dr. Kodali further argues that the hearing officer improperly relied on

his refusal to submit to a polygraph examination, even after stating he would not.

Although the hearing officer did discuss the polygraph issue, he only did so in

order to explain that the Board did not include a charge against Dr. Kodali for


                                         -8-
violating the terms of the agreed order, which required him to complete the VCAP

assessment. He only made this observation after stating he found Patient A to be

credible based upon his review of her and Dr. Kodali’s testimony.

             Thus, although the hearing officer discussed Dr. Kodali’s refusal to

take the polygraph examination at some length, he only did so after he had already

made the credibility determination regarding Patient A’s allegations. Indeed, he

emphasized that Dr. Kodali’s refusal to take the polygraph examination was not the

basis of the Board’s charges against him. When read in its entirety, the hearing

officer’s recommended order did not improperly use Dr. Kodali’s refusal to take

the polygraph examination as evidence of guilt.

             Finally, Dr. Kodali argues that the hearing officer engaged in

impermissible burden shifting in his findings concerning a disagreement between

Patient A and Dr. Kodali which occurred several months before the incident at

issue. Dr. Kodali told VCAP that he and Patient A had a disagreement after he

refused to provide her with a letter excusing her from a training program.

             The hearing officer explained that Dr. Kodali had informed VCAP of

the disagreement, but that he had discounted its significance, describing Patient A

as only a “little upset” and continuing her treatment with him. At the

administrative hearing, Dr. Kodali did not offer any other testimony or evidence

regarding Patient A having been upset with him for refusing to provide the medical


                                        -9-
excuse. The hearing officer observed that “[o]ther than his failure to provide her

with a medical excuse, Dr. Kodali offered no opinion based upon Patient A’s

treatment history or upon his interactions with her why she may have missed her

last scheduled appointment, terminated their professional relationship, or

fabricated the allegations against him.”

             Dr. Kodali argues that the hearing officer’s statements demonstrate

that he had placed the burden on him to prove Patient A’s allegations were untrue.

He contends that this impermissibly shifted the burden from the Board which bears

the burden by the preponderance of the evidence. See KRS 13B.090(7).

             The hearing officer’s statements explore Patient A’s possible motives

for fabricating allegations against Dr. Kodali and also demonstrate that Dr. Kodali

was provided with the opportunity to explain what he thought might be the motive

for Patient A’s allegations. The statements do not constitute an impermissible

shifting of the burden of proof to Dr. Kodali.

             For the foregoing reasons, the opinion and order of the Jefferson

Circuit Court affirming the order of the Board is affirmed.

             ALL CONCUR.




                                           -10-
BRIEF FOR APPELLANT:       BRIEF FOR APPELLEE:

C. Mike Moulton            Sara Farmer
Elizabethtown, Kentucky    Louisville, Kentucky




                          -11-